                  Case 3:19-cv-05451-JSC Document 1 Filed 08/29/19 Page 1 of 7



 1   Mark L. Javitch (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 650-781-8000
 3
     Facsimile: 650-648-0705
 4   mark@javitchlawoffice.com
     Plaintiff/Attorney
 5
                                  UNITED STATES DISTRICT COURT
 6
                              NORTHERN DISTRICT OF CALIFORNIA
 7
                                     SAN FRANCISCO DIVISION
 8

 9                                                    )
     MARK L. JAVITCH,                                 ) Case Number: 3:19-cv-05451
10                                                    )
                                                      )
11                   Plaintiff,
                                                      ) COMPLAINT
12          vs.                                       )
                                                      ) JURY TRIAL DEMANDED
13   BRANDREP LLC, a Delaware limited                 )
     liability company                                )
14                                                    )
                     Defendant.                       )
15
                                                      )
16

17          1.       Plaintiff Mark L. Javitch (“Plaintiff”) brings this Complaint and Demand for
18   Jury Trial against Defendant BRANDREP LLC (Defendant “BrandRep”), to stop placing calls
19   to Plaintiff’s cellular telephone and to obtain redress as authorized by statute.
20

21                                    NATURE OF THE ACTION
22

23          2.       Defendant sells its services placing business listings on google and other search
24   engines. As a part of marketing their products and services, Defendant and its agents placed
25   calls to Plaintiff’s cell phone.     When Plaintiff answered, Defendant played Plaintiff a
26   prerecorded voice advertisement.
27          3.       Unfortunately, Defendant did not obtain consent from Plaintiff prior to calling
28   his cell phone hundreds of times, and Defendant is therefore liable for many common law torts

     COMPLAINT                                                   CASE NO.: 3:19-cv-05451
     Page 1
                  Case 3:19-cv-05451-JSC Document 1 Filed 08/29/19 Page 2 of 7



 1   and in violation of many statutes, including the Telephone Consumer Protection Act, 47 U.S.C.

 2   § 227 (the “TCPA”).

 3           4.         Congress enacted the TCPA in 1991 to restrict the use of sophisticated

 4   telemarketing equipment that could target millions of consumers en masse. Congress found

 5   that these calls were not only a nuisance and an invasion of privacy to consumers specifically

 6   but were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3

 7   (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

 8           5.         The TCPA targets unauthorized calls exactly like the ones alleged in this case,

 9   based on Defendant’s use of technological equipment to send hundreds of advertisements to

10   Plaintiff’s cell phone without his consent.

11           6.         By placing the calls at issue, Defendant has violated the privacy of Plaintiff and

12   caused him to suffer damages that are actual and recognized by statute.

13           7.         Plaintiff therefore seeks an injunction requiring Defendant to stop calling his

14   cell phone, as well as an award of actual and statutory damages, civil penalties, costs and

15   reasonable attorneys’ fees.

16                                                  PARTIES

17           8.         Plaintiff Mark Javitch is a natural person and is a citizen of the Northern District

18   of California.

19           9.         Defendant BrandRep is a limited liability company created and existing under

20   the laws of the State of Delaware with its principal place of business at 16812 Armstrong

21   Avenue, Suite 200, Irvine, California, 92606.

22

23                                      JURISDICTION AND VENUE

24           10.        This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as

25   this action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a

26   federal statute.

27           11.        This Court has supplemental jurisdiction over all Plaintiff’s California and

28   common law claims under 28 U.S.C. § 1367(a) because they are so related to the TCPA claims

     COMPLAINT                                                      CASE NO.: 3:19-cv-05451
     Page 2
                  Case 3:19-cv-05451-JSC Document 1 Filed 08/29/19 Page 3 of 7



 1   in this action that arise under the Court’s original jurisdiction that they form part of the same

 2   case or controversy.

 3              12.   This Court has personal jurisdiction over Defendant because it conducts

 4   business in this District and in the State of California and because the events giving rise to this

 5   lawsuit occurred in this District.

 6              13.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

 7   Defendant regularly conducts business in the State of California and in this District, and

 8   because the wrongful conduct giving rise to this case occurred in this District.

 9

10                                                 FACTS

11              14.   On August 23, 2019, Plaintiff received a call from Defendant at 2:30 p.m.

12              15.   The call was received on a cell phone number ending in 8000.

13              16.   The incoming caller ID displayed a spoofed or falsified phone number of +1

14   (650) 758-0683.

15              17.   The phone number was spoofed because Defendant is located in Irvine,

16   California, not Northern California, as the area number indicated.

17              18.   When Plaintiff answered the call, he heard a prerecorded voice message saying

18   that said “your Google listing is expired.”

19              19.   The prerecorded message prompted Plaintiff to “press one” to fix the expired

20   listing.

21              20.   Plaintiff pressed one and was then connected with a live telemarketing agent.

22              21.   The agent offered to place a business listing on google.

23              22.   The live representative texted Plaintiff to visit Defendant’s website at

24   www.brandrep.com.

25              23.   Defendant never obtained Plaintiff’s consent to call him at any time.

26

27

28

     COMPLAINT                                                  CASE NO.: 3:19-cv-05451
     Page 3
                Case 3:19-cv-05451-JSC Document 1 Filed 08/29/19 Page 4 of 7



 1                                        FIRST CAUSE OF ACTION
                               Willful and/or Knowing Violation of 47 U.S.C. § 227
 2                                 Telephone Consumer Protection Act of 1991
 3
             24.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 4
             25.     Defendant and/or its agents placed at least one telephone call to Plaintiff’s
 5
     cellular telephone.
 6
             26.     Plaintiff never consented to receive calls from Defendant. Plaintiff has no
 7
     relationship with Defendant.
 8
             27.     Defendant’s call was made for the purpose of marketing and advertising,
 9
     constituting commercial advertising and telemarketing as contemplated by the TCPA.
10
             28.     Defendant played a prerecorded voice message to Plaintiff’s cell phone as
11
     proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
12
             29.     As a result of its unlawful conduct, Plaintiff suffered statutory damages is
13
     entitled under 47 U.S.C. § 227(b)(3)(B), to recover $500 in civil penalties for each violation
14
     and an injunction requiring Defendant to stop its illegal calling.
15
             30.     Not only did Defendant make these violating calls, Defendant and/or its agents
16
     did so “knowingly” and/or “willfully” under 47 U.S.C. § 227(b)(3)(C).
17
             31.     If the court finds that Defendant willfully or knowingly violated this subsection,
18
     the court may exercise its discretion to increase the amount of the award from $500 to $1500
19
     per violation under 47 U.S.C. § 227(b)(3)(C).
20

21
                                         SECOND CAUSE OF ACTION
22
                                    Violation of Cal. Civ. Code §1770(a)(22)(A)
23                                   California Consumers Legal Remedies Act
                                           (Injunctive Relief under §1780)
24
             32.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
25
             33.     Cal. Civ. Code §1750, et seq., California’s Consumer Legal Remedies Act,
26
     prohibits a specific list of 27 unfair business practices.
27
             34.     Cal. Civ. Code §1770(a)(22)(A) prohibits “[d]isseminating an unsolicited
28
     prerecorded message by telephone without an unrecorded, natural voice first informing the
     COMPLAINT                                                    CASE NO.: 3:19-cv-05451
     Page 4
                Case 3:19-cv-05451-JSC Document 1 Filed 08/29/19 Page 5 of 7



 1   person answering the telephone of the name of the caller or the organization being represented,

 2   the address or the telephone number of the caller, and without first obtaining the consent of that

 3   person to listen to the prerecorded message.”

 4           35.     By playing a prerecorded voice message to Plaintiff’s cell phone hundreds of

 5   times without first asking for his consent with a natural voice, Defendant has violated Cal. Civ.

 6   Code §1770(a)(22)(A).

 7           36.     Plaintiff is entitled to injunctive relief under Cal. Civ. Code §1780(a).

 8

 9                                        PRAYER FOR RELIEF

10

11           37.     WHEREFORE, Plaintiff Mark L. Javitch prays for the following relief:

12                   a) An injunction requiring Defendant to cease all calls to Plaintiff;

13                   b) An order declaring that Defendant’s actions, as set out above, violate the

14                       TCPA;

15                   c) An order declaring that Defendant’s actions, as set out above, knowingly and

16                       willfully violate the TCPA;

17                   d) An order declaring that Defendant’s actions, as set out above, violate the

18                       California’s Consumers Legal Remedies Act §1770(a)(22)(A);

19                   e) An award of actual and/or statutory damages and civil penalties;

20                   f) An award of reasonable attorneys’ fees and costs; and

21                   g) Such other and further relief that the Court deems reasonable and just.

22

23                                             JURY DEMAND

24   Plaintiff requests a trial by jury of all claims that can be so tried.

25

26   Dated: August 29, 2019

27                                                    Respectfully submitted,

28

     COMPLAINT                                                     CASE NO.: 3:19-cv-05451
     Page 5
           Case 3:19-cv-05451-JSC Document 1 Filed 08/29/19 Page 6 of 7



 1                                    MARK L. JAVITCH

 2

 3                                    By: /s/ Mark L. Javitch       .

 4                                    Mark L. Javitch (SBN 323729)
                                      Mark L. Javitch, Attorney at Law
 5                                    210 S. Ellsworth Ave #486
                                      San Mateo CA 94401
 6
                                      Tel: 402-301-5544
 7                                    Fax: 402-396-7131
                                      Plaintiff/Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                   CASE NO.: 3:19-cv-05451
     Page 6
               Case 3:19-cv-05451-JSC Document 1 Filed 08/29/19 Page 7 of 7



 1                                  Cal. Civ. Code 1780(d) Affidavit

 2
     An action may be commenced in the county in which the person against whom it is brought
 3   resides, has his or her principal place of business, or is doing business, or in the county where
     the transaction or any substantial portion thereof occurred.
 4

 5   Plaintiff lives in San Mateo County, California. The closest court where Plaintiff could assert
     both her federal and state claims is in this Federal District Court in San Francisco, California.
 6   Therefore, this case has been filed in the proper court.
 7   I, Mark Javitch, hereby declare the above to be true and correct on this 29 th day of August,
     2019.
 8

 9

10                                                Respectfully submitted,
11                                                MARK L. JAVITCH
12

13                                                By: /s/ Mark L. Javitch          .
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT                                                 CASE NO.: 3:19-cv-05451
     Page 7
